
	
		III
		110th CONGRESS
		1st Session
		S. RES. 237
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2007
			Mr. Cornyn submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Supporting the goals and ideals of a
		  National Day of Remembrance for Murder Victims.
	
	
		Whereas the death of a loved one is a devastating
			 experience, and the murder of a loved one is exceptionally difficult;
		Whereas the friends and families of murder victims cope
			 with grief through a variety of support services, including counseling, crisis
			 intervention, professional referrals, and assistance in dealing with the
			 criminal justice system; and
		Whereas the designation of a National Day of Remembrance
			 For Murder Victims on September 25 of each year provides an opportunity for the
			 people of the United States to honor the memories of murder victims and to
			 recognize the impact on surviving family members: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the goals
			 and ideals of a National Day of Remembrance for Murder Victims; and
			(2)recognizes the
			 significant benefits offered by the organizations that provide services to the
			 loved ones of murder victims.
			
